DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/18/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-12, 14, 16-23 are currently pending.
Claims 22-23 are withdrawn.
Claims 1-12, 14, 16-21 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 21 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Bisikalo fails to teach or suggest "receiving a first identifier of the one or more identifiers of the first classification type, the first identifier identifying an entity of the plurality of entities”. Applicant’s Remarks p10. The Examiner respectfully disagrees. Bisikalo teaches a server receiving terms and field tags that correspond to fields that can be used to identify an entity such as an account ID, account owner ID, user ID, user SSN, etc. See [0146], [0159] – [0160]: (“An accounts table 1819a includes fields such as, but not limited to: an accountID, accountOwnerID, accountContactID, assetIDs, deviceIDs, paymentIDs, transactionIDs, userIDs, accountType (e.g., agent, entity (e.g., corporate, non-profit, partnership, etc.), individual, etc.)… A users table 1819b includes fields such as, but not limited to: a userID, userSSN, taxID, userContactID, accountID, assetIDs, deviceIDs, paymentIDs, transactionIDs, userType (e.g., agent, entity (e.g., corporate, non-profit, partnership, etc.), individual, etc.), namePrefix, firstName, middleName, lastName, nameSuffix, DateOfBirth, userAge, userName, userEmail, userSocialAccountID.”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-12, 14, 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2017/0017936 to Bisikalo in view of United States Patent Application Publication No. 2015/0256347 to Tseng and United States Patent Application Publication No. 2010/0272260 to Cao.
As per claims 1, 21¸ Bisikalo teaches:
associating public addresses of a plurality of entities with one or more identifiers of a first classification type to classify the public addresses based on the first classification type, wherein the first classification type represents a classification of the public addresses; ([0146], Transactions in a blockchain database are associated with terms and field tags; [0028], Transactions in a blockchain database include public addresses; [0157] – [0172], A plurality of fields can be queried.)
receiving, from a communication network, a first identifier of the one or more identifiers of the first classification type, the first identifier identifying an entity of the plurality of entities; ([0146], Entered terms along with field tags are submitted for query.; [0159] – [0160], “An accounts table 1819a includes fields such as, but not limited to: an accountID, accountOwnerID, accountContactID, assetIDs, deviceIDs, paymentIDs, transactionIDs, userIDs, accountType (e.g., agent, entity (e.g., corporate, non-profit, partnership, etc.), individual, etc.)… A users table 1819b includes fields such as, but not limited to: a userID, userSSN, taxID, userContactID, accountID, assetIDs, deviceIDs, paymentIDs, transactionIDs, userType (e.g., agent, entity (e.g., corporate, non-profit, partnership, etc.), individual, etc.), namePrefix, firstName, middleName, lastName, nameSuffix, DateOfBirth, userAge, userName, userEmail, userSocialAccountID.”)
determining a first set of public addresses associated with the first identifier, wherein the first set of public address is a subset of the public addresses; ([0146], Transaction query results are returned and outputted based on the query; [0028], Transactions in a blockchain database include public addresses.)
accessing a copy of at least one blockchain and identifying a first set of transactions in the at least one blockchain based on the first set of public addresses associated with the first identifier. (Fig 7, [0098] – [0101], “FIG. 7 shows a flowchart of a blockchain auditing process for the P2PTG. The process commences when a client inputs a request to confirm a transaction (step 701). The client may select, enter, retrieve or otherwise provide a public key corresponding to the payer or payee of a transaction or transactions to be audited. Next, the request is transmitted to the P2PTG (step 702). In response, the P2PTG Component performs a Blockchain lookup Process using the public key and other information provided (step 704). The lookup results are then sent to client (step 706. The client next transmits a Decryption Process request (step 708). Responsively, a request to select a public key is displayed to the client (step 710) before the decryption process can commence… The P2PTG Component then decrypts the transaction record in the stored blockchain using the public key (step 724. The decryption results are transmitted to the client 106 (step 726), which, in turn, displays the transaction confirmation details to the user 106a on a display of the client 106 or the like (step 728).”)
Bisikalo does not explicitly teach, but Tseng teaches:
representing data by a tree structure that links the entities, wherein the entities include a parent entity and a child entity associated with the parent entity in the tree structure, wherein the parent entity is associated with a first deterministic key of the deterministic keys, and the child entity is associated with a second deterministic key of the deterministic keys, and the second deterministic key is determined based on the first deterministic key; (Fig. 3, [0046] – [0048], A key tree is used to generate keys for each child node based on the parent node.)
One of ordinary skill in the art would have recognized that applying the known technique of Tseng to the known invention of Bisikalo would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such key generation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the base invention to use a key structure to generate keys based on the tree structure results in an improved invention because applying said technique ensures easy backup/recovery by leveraging the tree structure to easily recover lost keys by re-generating the tree structure.
Bisikalo as modified does not explicitly teach, but Cao teaches:
the first deterministic key is determined based on a parent indication associated with the parent entity, and the second deterministic key is determined based on a child indication associated with the child entity; (Fig. 4, [0038], “In the binary tree (for example, binary tree as shown in FIG. 4) where subscriber identities are represented by peer leaf nodes, for each leaf node i, the right key set generating device 302 calculates the right key set DR.sub.i of the leaf node i from the public parameter PK, the identity of the leaf node i and the right primary key SK.sub..epsilon.,R=x.sup..alpha.i obtained by replacing the first random number .alpha. with a second random number .alpha..sub.i, according to the HIBE scheme i.e., the key generating method of the HIBE scheme.”)
One of ordinary skill in the art would have recognized that applying the known technique of Cao to the known invention of Bisikalo as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such key generation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of generating a deterministic key so it is determined at least in part on an indication associated with the node corresponding to the key results in an improved invention because applying said technique ensures that a key is generated based on information unique to the corresponding node, thus creating a key unique to the node.
As per claim 2, Bisikalo teaches:
receiving, from the communication network, a first data item associated with the first identifier; and generating a first data output based on the first data item and the first set of transactions. ([0146], Entered terms along with field tags are submitted for query. Transaction query results are returned and outputted based on the query.)

As per claim 6, Bisikalo teaches:
associating the public addresses of the entities with one or more identifiers of a second classification type to classify the public addresses based on the second classification type; receiving, from the communication network, a third identifier of one or more classification identifiers of the second classification type; determining a third set of public addresses associated with the third identifier and the first identifier, wherein the third set of public addresses is a subset of the public addresses; and determining a third set of transactions in the blockchain based on the third set of public addresses associated with the third identifier and the first identifier, wherein the third set of transactions is a subset of the transactions. ([0146], Entered terms along with field tags are submitted for query. Transaction query results are returned and outputted based on the query. Multiple terms can be used to identify transactions.)
As per claim 7, Bisikalo teaches:
wherein the first classification type represents a classification of the public addresses by identity of the entities. ([0165])
As per claim 8, Bisikalo teaches:
the one or more identifiers of the first classification type includes one or more of the following: names of the entities; hexadecimal codes of the names; Australian Business Numbers of the entities; Network address; or Australian Company Numbers of the entities. ([0159])
As per claim 9, Bisikalo teaches:
wherein the second classification type represents a classification of the public addresses by account type of the entities. ([0159])
As per claim 10, Bisikalo teaches:
the one or more identifiers of the second classification type comprise any one or more of the following accounts: credit account; debit account; accounts receivable; accounts receivable; salary account; and/or interest account. ([0159])
As per claim 11, Bisikalo teaches:
wherein associating the public addresses of the entities with the one or more identifiers of the first classification type comprises: storing, in entries of a look-up table, the one or more identifiers of the first classification type in association with the public addresses of the entities, each entry of the look-up table including one of the one or more identifiers of the first classification type and one of the public addresses. ([0157])
As per claim 12, Bisikalo teaches:
wherein associating the public addresses of the entities with the one or more identifiers of the first classification type comprises: using a script to associate the one or more identifiers of the first classification type with the public addresses in the blockchain. ([0157])
As per claim 14, Bisikalo teaches:
wherein the first classification type represents a classification of the public addresses by database structure; ([0157])
Tseng teaches:
deterministic keys associated with the entities, wherein the deterministic keys are generated based on the tree structure. (Fig. 3, [0046] – [0048], A key tree is used to generate keys for each child node based on the parent node.)
As per claim 16, Bisikalo teaches:
determining a fourth set of public addresses associated with the second identifier, wherein the fourth set of public addresses is a subset of the public addresses; determining a fourth set of transactions in the blockchain based on the fourth set of public addresses associated with the second indentifier, wherein the fourth set of transactions is a subset of the transactions; and generating a third data output based on the fourth set of transactions. ([0146], Entered terms along with field tags are submitted for query. Transaction query results are returned and outputted based on the query.)
Tseng teaches:
receiving the parent indication from the communication network; determining the first deterministic key based on the parent indication; determining the second deterministic key based on the first deterministic key and the child indication; (Fig. 3, [0046] – [0048], A key tree is used to generate keys for each child node based on the parent node.)

As per claim 17, Bisikalo teaches:
wherein determining the fourth set of public addresses further comprises determining the fourth set of public addresses based on the second identifier. ([0146], Entered terms along with field tags are submitted for query. Transaction query results are returned and outputted based on the query.)
Tseng teaches:
a second deterministic key; (Fig. 3, [0046] – [0048], A key tree is used to generate keys for each child node based on the parent node.)

As per claim 18, Bisikalo teaches:
wherein the public addresses comprise public keys of asymmetric cryptography pairs, each of the asymmetric cryptography pairs including one of the public keys and a private key corresponding to the one of the public keys. ([0006])
As per claim 19, Bisikalo teaches:
wherein the blockchain is generated in accordance with a Bitcoin protocol. ([0028])
As per claim 20, Bisikalo teaches:
wherein the public addresses comprise Bitcoin addresses of the entities used in the Bitcoin protocol. ([0028])

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2017/0017936 to Bisikalo in view of United States Patent Application Publication No. 2015/0256347 to Tseng and United States Patent Application Publication No. 2010/0272260 to Cao, and further in view of Non-Patent Literature ‘Handbook of Applied Cryptography’ to Applied Cryptography.
As per claim 3, Bisikalo teaches:
receiving, from a communication network, a second data item associated with a second identifier of the one or more identifiers of the first classification type; determining a second set of public addresses associated with the second identifier, wherein the second set of public addresses is a subset of the public addresses; determining a second set of transactions in the blockchain based on the second set of public addresses associated with the second identifier, wherein the second set of transactions is a subset of the transactions; generating a second data output based on the second data item and the second set of transactions; ([0146], Entered terms along with field tags are submitted for query. Transaction query results are returned and outputted based on the query.)
Bisikalo as modified does not explicitly teach, but Applied Cryptography teaches:
performing a first hash operation on the first data output to generate a first output hash representation for the first data output; performing a second hash operation on the second data output to generate a second output hash representation for the second data output; combining the first output hash representation and the second output hash representation; and perform a third hash operation on the combined first output hash representation and second output hash representation to generate a third hash output representation for the combined first output hash representation and second output hash representation. (Page 33, 38, Hashing and concatenation of data are well-known concepts in the field of cryptography.)
One of ordinary skill in the art would have recognized that applying the known technique of Applied Cryptography to the known invention of Bisikalo as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cryptography features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to hash and concatenate the data output results in an improved invention because applying said technique ensures data integrity, thus improving the overall security of the invention (Applied Cryptography, page 33).
As per claim 4, Bisikalo as modified does not explicitly teach, but Applied Cryptography teaches:
storing the third output hash representation in a storage device. (Page 33)
As per claim 5, Bisikalo as modified does not explicitly teach, but Applied Cryptography teaches:
combining the first data output and the second data output; and performing a hash operation on the combined first data output and second data output to generate a hash representation for the combined first data output and second data output. (Page 33, 38, Hashing and concatenation of data are well-known concepts in the field of cryptography.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2017/0148016 to Davis discloses a method for storing confirmations of electronic transactions using a blockchain includes: storing, in a memory of a processing server, a blockchain, wherein the blockchain includes a plurality of blocks and, for each block of the plurality of blocks, a header and a plurality of transaction values, where each transaction value of the plurality of transaction values is a hash value related to an electronic transaction and generated based on at least a transaction amount, currency code, and invoice identifier associated with the related electronic transaction; receiving, by a receiving device of the processing server, a set of new hash values, wherein each new hash value is related to an additional electronic transaction, and where each new hash value is generated based on application of one or more hashing algorithms to a transaction amount, currency code, and invoice identifier associated with the respective additional electronic transaction; executing, by a querying module of the processing server, a query on the memory to identify a preceding block of the plurality of blocks included in the blockchain based on data stored in the header included in each respective block; generating, by a generation module of the processing server, a proof of work value based on performing one or more predetermined actions; generating, by the generation module of the processing server, a new block, wherein the new block includes at least a new header and the set of new hash values, and wherein the new header includes at least a reference to the identified preceding block and the generated proof of work value; and electronically transmitting, by a transmitting device of the processing server, the generated new block to one or more computing devices associated with the blockchain. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY HUANG/Primary Examiner, Art Unit 3619